DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The nearest prior art is Kalvasky (US 2014/0072459).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “a first metallic member fixed to the output shaft to extend from the output shaft toward the radially outer side and held by the holding member, and a second metallic member, wherein the first bearing plate is held at a lower end of the holding member, and the second metallic member is held at an upper end of the holding member and has a second rotor-side sliding surface slidably contactable with a second sliding surface 2Customer No.: 31561 Docket No.: 84234-US-987-PCT Application No.: 16/306,585 of the second bearing member in a state where the first metallic member is in contact with the second metallic member from the opposite side of the output side, wherein grease is disposed on the first sliding surface and the second sliding surface.” These limitations, in combination with the critical results of, avoiding deformation of the rotor by heat and avoiding deformation of the second metallic member (upper bearing) by axial thrust as described in applicant’s paragraphs 0005 and 0016, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                            

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746